Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0145516 to Cedoz in view of US 4495086 to Hiroshima.
Claims 1, 12:
Cedoz teaches a method for using electrostatic sprayers to coat a target object [0020-0021]  (Fig. 1).  While the electrostatic sprayers do include a rotary atomizer [0030] the particulars of the rotary atomizer is not discussed.  However, Hiroshima teaches use of a rotary atomizing head in a related field.  The rotary atomizing head has grooves that directs the coating material into narrow threads, and atomizes the threads by an electrostatic field which is formed between the rotary atomizing head and target object (5:10-34).  This process does not use shaping air.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to practice the method of Cedoz incorporating the use of a grooved rotary atomizing head because Hiroshima establishing doing so is suitable for produces a spray of fine particles.

Claim 2:
It is known that the voltage, and thus the intensity of the electrostatic field, affects the particles size (Hiroshima 1:44-59).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take advantage of this relationship and adjust the intensity of the electrostatic field to control the particle diameter.
Claim 6:
The voltage is in the range of 10-150 kV (Cedoz[0030]).

Claims 3-5, 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0145516 to Cedoz in view of US 4495086 to Hiroshima in view of US 2009/0229517 to Ko.
The references discussed above do not teach the details of the glow discharge.  However, Ko teaches a method of electrostatic spray of the discharge type where “Constant Current” is a conventional feature that adjusts the discharge current in response to the distance from the target object [0015].  This is accomplished by controlling the voltage (Id.).  These discharge values are a reference to the corona/glow discharge feature of the spray gun.  Furthermore, Ko teaches the manual process of an operator making continual adjustment to the voltage based on the distance of the gun to the product [0013].  This would have included measuring the distance and using the measurement to adjust the voltage.  Finally, spray guns have pre-selected settings for different types of product including complex parts with Faraday Cages which are objects that have a change in shape across the surface such as workpiece 38 in the Figures [0014].  Such a change in shape changes the distance from the workpiece to the sprayer and requires voltage control to maintain constant current.  It is noted that the relationship between voltage, current and particle size is discussed above with respect to claim 2.   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the parameters of the spray gun in the manner described by Ko because such features are conventional in the field of spray guns. 

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0145516 to Cedoz in view of US 4495086 to Hiroshima in view of US 2006/0045985 to Kozak.
The references discussed above do not teach sprayer distance or moving speed.  In general, the distance from the sprayer to the substrate and the speed at which the spraying moves across the substrate are well known process variables in the spraying art for having an effect on spray pattern and amount of material deposited e.g.  In order to bolster this position, Kozak teaches an electrostatic spraying process where the process variables of distance from sprayer to substrate and substrate velocity (relative movement; analogous to sprayer velocity) are known and subject to optimization by a person of ordinary skill in the art [0036].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the known variables in the process of Cedoz/Hiroshima.

Response to Arguments
Applicant's arguments filed 7/15/22 have been fully considered but they are not persuasive.  Applicant has not persuasively argued how the air flow in Fig. 3 of Cedoz is a shaping air, much less a shaping air for electrostatically atomizing the thread-shaped paint discharged from the open end.  Rather, the air flow shown in Fig. 3 of Cedoz is for cleaning and maintaining a good working condition of the spray enclosure by removing latent airborne spray particles through air cycling.  That is, this is not a shaping air for shaping the spray emitted form the open end of the sprayer.  Furthermore, Figure 3 is merely one optional embodiment of the invention corresponding to Figure 2.  The airflow system is not disclosed as being present in the cited Fig. 1 embodiment.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX A ROLLAND whose telephone number is (571)270-5355. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 5712721234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX A ROLLAND/Primary Examiner, Art Unit 1759